TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00514-CR



                               Tevin Eugene Williams, Appellant

                                                 v.

                                  The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
          NO. 72750, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Tevin Eugene Williams pleaded guilty to possession of identifying information, a

second-degree felony. See Tex. Penal Code § 32.51 (b)(1), (c)(3). The trial court sentenced him to

six years in prison and imposed a fine of $500. See id. § 12.33 (punishment range for second-degree

felony is 20 years maximum and 2 years minimum with fine up to $10,000).

               Williams’s court-appointed attorney has filed a motion to withdraw supported by a

brief concluding that the appeal is frivolous and without merit. The brief meets the requirements of

Anders v. California by presenting a professional evaluation of the record demonstrating why

there are no arguable grounds to be advanced. See Anders v. California, 386 U.S. 738, 744

(1967); Garner v. State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009); see also Penson v. Ohio,

488 U.S. 75 (1988).
               Appellant’s counsel provided copies of the motion and brief to appellant; advised

appellant of his right to examine the appellate record, file a pro se brief, and pursue discretionary

review following dismissal of this appeal as frivolous; and provided appellant with a form motion

for pro se access to the appellate record along with the mailing address of this Court. See Kelly

v. State, 436 S.W.3d 313, 319-21 (Tex. Crim. App. 2014); see also Anders, 386 U.S. at 744; Garner,

300 S.W.3d at 766. At appellant’s request, the district court provided appellant with a copy of the

record in this case, but no pro se brief or other written response has been filed.

               We have reviewed the record, including appellate counsel’s brief, and find no

reversible error. See Anders, 386 U.S. at 744; Garner, 300 S.W.3d at 766; Bledsoe v. State,

178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005). We agree with counsel that the record presents

no arguably meritorious grounds for review and the appeal is frivolous. Counsel’s motion to

withdraw is granted. The judgment of conviction is affirmed.



                                       ____________________________________________
                                       J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Affirmed

Filed: December 17, 2014

Do Not Publish




                                                  2